Order entered April 13, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-01092-CR
                                      No. 05-14-01093-CR

                          LENWARD EARL GOREE JR., Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 4
                                    Dallas County, Texas
                      Trial Court Cause Nos. F13-53643-K, F13-62239-K

                                            ORDER
       The Court REINSTATES the appeals.

       On January 16, 2015, we ordered the trial court to make findings regarding whether the

cases involve plea bargain agreements and also ordered the trial court to prepare certifications of

appellant’s right to appeal that accurately reflect the proceedings. On April 7, 2015, we received

certifications that state both that appellant waived his right to appeal and that he has no right to

appeal the plea bargains. The clerk’s records filed on April 9, 2015 contain the documents that

support the certifications. See Blanco v. State, 18 S.W.3d 218, 219–20 (Tex. Crim. App. 2000).

See TEX. R. APP. P. 25.2(a), (d); Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005)
       Accordingly, we DENY appellant’s March 31, 2015 pro se motion to appoint counsel.

We will dispose of the appeals in due course.

       We DIRECT the Clerk to send copies of this order, to Lenward E. Goree, Jr. and to the

Dallas County District Attorney’s Office.

                                                 /s/    LANA MYERS
                                                        JUSTICE